Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  132078-9                                                                                            Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  JERRY JAMES STANTON,                                                                                Robert P. Young, Jr.
           Petitioner-Appellant,                                                                      Stephen J. Markman,
                                                                                                                     Justices

  v      	                                                         SC: 132078-9       

                                                                   COA: 269221; 269222                     

                                                                   Tax Tribunal: 00-313568;

                                                                   00-307323 

  CITY OF COLDWATER,

            Respondent-Appellee. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the August 16, 2006
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2006                   _________________________________________
         p1120                                                                Clerk